Case 17-90571-AKM-13           Doc 47    Filed 09/09/20    EOD 09/09/20 15:37:14         Pg 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 In Re:                                           Case No. 17-90571-AKM-13

 Robin C. King                                    Chapter 13

 Debtor.                                          Judge Andrea K. McCord

                                  NOTICE OF APPEARANCE

          Now comes Molly Slutsky Simons, an attorney admitted to practice in the U.S.

Bankruptcy Court, Southern District of Indiana, and enters an appearance on behalf of Chalet

Properties III, LLC, in the above captioned proceedings.

                                                  Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor
Case 17-90571-AKM-13         Doc 47     Filed 09/09/20     EOD 09/09/20 15:37:14         Pg 2 of 2




                                CERTIFICATE OF SERVICE

I certify that on September 9, 2020, a copy of the foregoing Notice was filed electronically.
Notice of this filing will be sent to the following party/parties through the Court’s ECF System.
Party/parties may access this filing through the Court’s system:

       Steven S. Lohmeyer, Debtor’s Counsel
       steve@lohmeyerlaw.com

       Joseph M. Black, Jr., Trustee
       jmbecf@trustee13.com

       Office of the U.S. Trustee
       ustpregion10.in.ecf@usdoj.gov

I further certify that on September 9, 2020, a copy of the foregoing Notice was mailed by first-
class U.S. Mail, postage prepaid and properly addressed to the following:

       Robin C. King, Debtor
       4522 St. Mary’s Road
       Floyds Knobs, IN 47119

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Creditor
